DETAILED ACTION
This action is in response to the claims filed 08/23/2021. Claims 1-20 are pending and have been examined. Claims 1-3, 5-7, 10, 12-17, 20 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/23/2021, with respect to 112f interpretations and consequently 112(a) and 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C 112(a) and 112(b) rejections of claims 1-20 have been withdrawn. 
In light of the claim amendments the claims no longer invoke 112(f) interpretations. 
However, examiner maintains the 112(b) rejections for claim 5, 8, 13 and 18 for the reasons provided in the updated rejection below.
Applicant's arguments filed 08/23/2021 regarding the rejection under 35 U.S.C 101 have been fully considered but they are not persuasive.
Applicant states that the claims are directed to an improvement in data validation technology, at least because the claims are similar to those in the case McRO, Inc. v. Bandai Namco Games Am. Inc. Examiner respectfully disagrees, the claims are not similar to those in the cited case. Further, even if the claims were similar, this alone would not make a case for eligibility. The claim in the McRO case is directed to animating lip synchronization and facial expression of characters. The amended 
Applicant's arguments filed 08/23/2021 regarding 35 USC 102 and 103 have been fully considered but they are not persuasive.
Claim 1
	Applicant states that Cumby does not teach “selects a natural language model based at least in part on content read from the data buffer” because “selecting between PII and CII is not selection between two natural languages.” Examiner notes that the claims do not require “selecting between two languages” they only require selecting at least a natural language model. PII and CII are examples of natural language (i.e language that follows a prescribed rule). And further the Cumby system selects an automatic text redaction model and/or an interactive model bases on the natural language data.
Claim 3
	Examiner notes that the “expected data category” mapped is the entity “key” or category which may “match” for example a location (i.e. category) of a given word in a category. The system of Cumby is “trained to recognize…locations”, or “data categories” as claimed.
Claim 5
For the purposed of examination URLs are indeed considered gibberish.
Claim 8 
	Examiner agrees the claimed gibberish generator tables are not taught in the prior art previously presented. A new ground of rejection for the amended claim is presented.
Claim 10
	Applicant states python is a scripting language and is therefore not “binarized”. While this may be true, examiner mapped an output of a script written in python, whose output is a binarized model not the script itself. A .caffemodel file is not equivalent to a .py file. The .caffemodel file is the “binarized model” claimed.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 8, 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The terms "gibberish” in the claims 5, 8, 13 and 18 are a relative terms which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

In the specification ¶0079 "Gibberish" in a data buffer is input which is not meaningful input. And further, meaningful input is explicitly defined in ¶0078:  “ ‘meaningful input’ in a data buffer is input which has at least one publicly recognized meaning in the expected language…as evident from content…in a dictionary… or other publication.” In language there is no “at least one publicly recognized meaning”. Examiner recognizes the use of quotations to mean that gibberish is to carry this definition, however the scope of “publicly recognized meaning” is not definite because it includes any published “definitions”, one could not possibly ascertain whether or not something is gibberish because it would require the “public” to be aware of every and 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-10, and 18 are rejected under 35 U.S.C 101 because the claimed invention is directed to abstract idea without significantly more.

Regarding Claim 1 
Step 1 Analysis: The claim is directed to a system, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites A content characterization system for data validation in a computing system, the content characterization system comprising Each of the following limitations:
accept string input…
a content characterization rule which is a probabilistic classifier in a supervised machine learning model comprising training set data labeled as prohibited content and also comprising other training set data labeled as allowed content…perform a content characterization process
applying the content characterization rule to at least a portion of the read content to thereby generate a machine-learning- based prohibition predictor value of the portion of content
and associating an overall prohibition predictor value with at least the portion of the content, the overall prohibition predictor value being in a range that is compatible with the range [0.0 .. 1.0] the overall prohibition predictor value based at least in part on the machine- learning-based prohibition predictor value
selects a natural language model based at least in part on content read from the data buffer
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a processor” and “a digital memory in operable communication with the processor; a data buffer in the digital memory” and “a trained machine learning based content characterizer (TMLBCC)”), the above limitations in the context of this claim encompass the following: “perform content characterization” and “applying the content characterization rule” and “generate…prohibition predictor” and “associating an overall prohibition predictor value”, “selects a natural language model based at least in part on content read from the data buffer”, (corresponds to evaluation or judgment with the assistance of pen and paper). Each of these elements correspond to evaluation because the each amount to applying a classification rule to data. Classifying data based on a general rule may simply be determining if a data point is above or below a threshold then comparing the result to an aggregate overall 
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a processor” and “a digital memory in operable communication with the processor; a data buffer in the digital memory” and “a trained machine learning based content characterizer (TMLBCC)”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “utilizing the overall prohibition predictor value to control data validation operations of the computing system” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). In addition, the claim recites additional element(s) “reading content from the data buffer” that amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further, the additional elements of “reading content from the data buffer” are considered well-understood, routine, conventional activities. “reading content from the data buffer” is equivalent to retrieving information in memory. As such, the additional elements are considered well-understood, routine, conventional activities. Therefore, the claim is not patent eligible.

Regarding Claim 2
Step 1 Analysis: The claim is directed to a system, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites A content characterization system comprising Each of the following limitations:
recognize an instance of a regular expression in the content from the data buffer
associate a regular-expression-based prohibition predictor value with at least a portion of the content, and wherein the overall prohibition predictor value is also based at least in part on the regular- expression-based prohibition predictor value.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a processor” and “a digital memory in operable communication onthe processor; a data buffer in the digital memory” and “a trained machine learning based content characterizer (TMLBCC)” and “a regular expression recognizer”), the recognize an instance of a regular expression…” and “associate a regular-expression-based prohibition predictor value with at least a portion of the content…” (corresponds to evaluation or judgment with the assistance of pen and paper). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a processor” and “a digital memory in operable communication with the processor; a data buffer in the digital memory” and “a trained machine learning based content characterizer (TMLBCC) and “regular expression recognizer”, as drafted, are reciting generic computer components. (Note: the TMLBCC and “regular expression recognizer” are interpreted as such as a result of the 112b rejection) The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a 
	
Regarding Claim 3
Step 1 Analysis: The claim is directed to a system, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites A content characterization system comprising Each of the following limitations:
recognize in the content from the data buffer an entity belonging to a data category,
compare the data category of the recognized entity with an expected data category of the data buffer
associate an entity-recognition- based prohibition predictor value with at least a portion of the content, and wherein the overall prohibition predictor value is also based at least in part on the entity-recognition-based prohibition predictor value.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a processor” and “a digital memory in operable communication with the processor; a data buffer in the digital memory” and “a trained machine learning based content characterizer (TMLBCC)” and “a named entity recognizer”), the above limitations in the context of this claim encompass the following: “recognize in the content…” and “compare the data…” and “associate and entity-recognition… predictor value…” (corresponds to evaluation or judgment with the assistance of pen and paper). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a processor” and “a digital memory in operable communication with the processor; a data buffer in the digital memory” and “a trained machine learning based content characterizer (TMLBCC) and “a named entity recognizer”, as drafted, are reciting generic computer components. (Note: the TMLBCC and “named entity recognizer” are interpreted as such as a result of the 112b rejection) The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 4
Step 1 Analysis: The claim is directed to a system, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites A content characterization system comprising Each of the following limitations:
recognize an instance of a regular expression in the content from the data buffer
associate a regular-expression-based prohibition predictor value with at least a portion of the content, and wherein the overall prohibition predictor value is also based at least in part on the regular- expression-based prohibition predictor value
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a processor” and “a digital memory in operable communication with the processor; a data buffer in the digital memory” and “a trained machine learning based content characterizer (TMLBCC)” and “a named entity recognizer” and “a regular expression recognizer”) the above limitations in the context of this claim encompass the following: “recognize an instance of a regular expression…” and “associate a regular expression…predictor value…” (corresponds to evaluation or judgment with the assistance of pen and paper). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a processor” and “a digital memory in operable communication with the processor; a data buffer in the digital memory” and “a trained machine learning based content characterizer (TMLBCC) and “a named entity recognizer” and “a regular expression recognizer”, as drafted, are reciting generic computer components. (Note: the TMLBCC and “named entity recognizer” and “regular expression recognizer” are interpreted as such as a result of the 112b rejection) The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 5
Step 1 Analysis: The claim is directed to a system, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites A content characterization system comprising
a gibberish generator… the TMLBCC embodies a rule produced from training with a nonempty training set that comprises gibberish generated by the gibberish generator and labeled as prohibited content.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a processor” and “a digital memory in operable communication with the processor; a data buffer in the digital memory” and “a trained machine learning based content characterizer (TMLBCC)”), the above limitations in the context of this claim encompass the following: “gibberish generated by the gibberish generator…” (corresponds to evaluation or judgment with the assistance of pen and paper). As such the claim recites an abstract idea.
Step 2A Prong Two and Step 2B Analysis: Aside from those introduced in claim 1, The claim does not include additional elements that integrates the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding Claim 6
Step 1 Analysis: The claim is directed to a system, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites A content characterization system comprising
wherein the TMLBCC embodies a plurality of rules collectively produced using a nonempty set A of words labeled as allowed content plus n-grams of words in set A labeled as allowed content plus a nonempty set P of words in the training set labeled as prohibited content, and without the training set comprising n-grams of all words in set P labeled as prohibited content.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a processor” and “a digital memory in operable communication with the processor; a data buffer in the digital memory” and “a trained machine learning based content characterizer (TMLBCC)”), the above limitations in the context of this claim encompass “perform a content characterization” and further defines the abstract idea, the above limitation including: “wherein the TMLBCC embodies a plurality of rules collectively produced using a nonempty set A of words labeled…” (corresponds to evaluation or judgment with the assistance of pen and paper). As such the claim recites an abstract idea.
Step 2A Prong Two and Step 2B Analysis: Aside from those introduced in claim 1, The claim does not include additional elements that integrates the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception. The claim is not patent eligible

Regarding Claim 7
Step 1 Analysis: The claim is directed to a system, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites A content characterization system comprising Each of the following limitations:
wherein the TMLBCC includes a naive Bayes classifier.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a processor” and “a digital memory in operable communication with the processor; a data buffer in the digital memory” and “a trained machine learning based content characterizer (TMLBCC)”), the above limitations in the context of this claim encompass “perform a content characterization” and further defines the abstract idea, the above limitation including: “wherein the TMLBCC includes a naive Bayes classifier.” (corresponds to evaluation or judgment with the assistance of pen and paper). As such the claim recites an abstract idea.
Step 2A Prong Two and Step 2B Analysis: Aside from those introduced in claim 1, The claim does not include additional elements that integrates the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception. The claim is not patent eligible

Regarding Claim 8
Step 1 Analysis: The claim is directed to a system, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for carrying out the method of claim 1. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 8 carries out the comprising a gibberish generator having a character table containing characters from a character set which have positions in the table relative to one another, the gibberish generator also having a move frequency table indicating relative frequencies of moves from a given position in the character table to another position in the character table” which only serves to further describe the abstract ideas of claim 1.
Step 2A Prong Two and Step 2B Analysis: Aside from those introduced in claim 1, The claim does not include additional elements that integrates the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception. The claim is not patent eligible

Regarding Claim 9
Step 1 Analysis: The claim is directed to a system, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites A content characterization system comprising Each of the following limitations:
wherein the TMLBCC embodies a rule which uses capitalization as a factor 
generating the overall prohibition predictor value.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a processor” and “a digital memory in operable communication with the processor; a data buffer in the digital memory” and “a trained machine learning based content characterizer (TMLBCC)”), the above limitations in the context of this claim encompass “perform a content characterization” and further defines the abstract idea, the above limitation including: “wherein the TMLBCC embodies a rule which uses capitalization as a factor” and “generating the overall prohibition predictor value” (corresponds to evaluation or judgment with the assistance of pen and paper). As such the claim recites an abstract idea.
Step 2A Prong Two and Step 2B Analysis: Aside from those introduced in claim 1, The claim does not include additional elements that integrates the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception. The claim is not patent eligible

Regarding Claim 10
Step 1 Analysis: The claim is directed to a system, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites A content characterization system comprising Each of the following limitations:
wherein the TMLBCC includes a binarized model file and is configured to perform the content characterization process without requiring any network transmission. 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a processor” and “a digital memory in operable communication with the processor; a data buffer in the digital memory” and “a trained machine learning based content characterizer (TMLBCC)”), the above limitations in the context of this “perform a content characterization” and further defines the abstract idea, the above limitation including: “wherein the TMLBCC includes a binarized model file and is configured to perform the content characterization process without requiring any network transmission” (corresponds to evaluation or judgment with the assistance of pen and paper). As such the claim recites an abstract idea.
Step 2A Prong Two and Step 2B Analysis: Aside from those introduced in claim 1, The claim does not include additional elements that integrates the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception. The claim is not patent eligible

Regarding Claim 18
Step 1 Analysis: The claim is directed to a content characterizer creation process, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites A content characterization system for data validation in a computing system, the content characterization system comprising Each of the following limitations:
obtaining a machine learning model 
training the machine learning model to embody therein at least one content characterization rule to identify frivolous content within a data buffer of a computing system, the training including supervised machine learning based at least in part on training set data which is gibberish and is labeled as prohibited 
training the machine learning model to generate a machine learning based prohibition predictor value utilizable to control data validation operation to identify frivolous content 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) the above limitations in the context of this claim encompass the following: “obtaining a machine learning model” “training the machine learning model to embody therein at least one content characterization rule to identify frivolous content within a data buffer of a computing system, the training including supervised machine learning based at least in part on training set data which is gibberish and is labeled as prohibited ” and “training the machine learning model to generate a machine learning based prohibition predictor value utilizable to control data validation operation to identify frivolous content through supervised machine learning based at least in part on training set data which is labeled as allowed..” (corresponds to evaluation or judgment with the assistance of pen and paper). Training a generic machine learning model to classify based on labeled data can be done by hand with assistance of pen and paper. The claim doesn’t give any indication that the model contain any additional elements such that forward and backward computation cannot be down manually. As such the claim recites an abstract idea.
Step 2A Prong Two and Step 2B Analysis: The claim does not include additional elements that integrates the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception. The claim is not patent eligible.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Saxe et al “eXpose: A Character-Level Convolutional Neural Network with Embeddings For Detecting Malicious URLs, File Paths and Registry Keys” hereinafter Saxe., and further in view of Cumby et al. “A Machine Learning Based System for Semi-Automatically Redacting Documents”, hereinafter Cumby. 

Regarding Claim 1
	Saxe teaches, A content characterization system for data validation in a computing system, the content characterization system comprising: a processor; a digital memory in operable communication with the processor; a data buffer in the digital memory, the data buffer configured to accept string input; (Fig. 2 depicts a system for classifying a string as suspicious. Pg 10 classifications “We count one epoch as having processed 4096 batches, and train for 100 epochs” The system memory stores the samples to be trained, while the data buffer receives string data from memory to serve to the machine learning model to perform the characterization Appendix 5.1 “Our convolutional neural network is implemented in Python 2.7” to implement with python the batches containing string necessarily were stored in system memory in communication with the processor implementing the neural network. Examiner notes that classifying strings corresponds to data validation) a trained machine learning based content characterizer (TMLBCC) which embodies a content characterization rule which is a probabilistic classifier in a supervised machine learning model comprising training set data labeled as prohibited content and also comprising other training set data labeled as allowed content ( pg 10 classification “where ˆy is our model’s prediction probability vector for all the URL samples and y is the vector of true label (0 for benign, and 1 for malicious)…This effectively created an even class balance between malicious and benign data in our training dataset… and train for 100 epochs” the model, or the TMLBCC which is trained on a processor with supervised labeled data, corresponding to a supervised machine learning model,  classified as benign or malicious (prohibited or allowed), the resulting code representing the training model to perform the classification embodies the characterization rule, is used to generate a prediction probability ( a probabilistic classifier).) the TMLBCC configured to upon execution with the processor perform a content characterization process which includes reading content from the data buffer, applying the content characterization rule to at least a portion of the read content to thereby generate a machine-learning- based prohibition predictor value of the portion of content. (Fig. 2 as shown, the figure shows an input tensor that is read from a data buffer to be used in the current batch and applied to the model, which embodies the rule because it is trained accordingly, and finally outputs a machine-learning based predictor value to the sigmoid layer.) the overall prohibition predictor value being in a range that is compatible with the range [0.0  ... 1.0] the overall prohibition predictor value based at least in part on the machine- learning-based prohibition predictor value. (pg 16 “DenseSigmoid Last layer used to generate a binary decisions. Same as Dense(1), but followed by a sigmoid” the overall predictor value is compatible to the range 0-1 because it is a sigmoid function. This value is based on the prohibition predictor value because the predictor value is fed as input to the DenseSigmoid Layer.) , and utilizing the overall prohibition predictor value to control data validation operations of the computing system ( pg 10 Classification “we use a standard dense neural network to classify the string as malicious or benign… where ˆy is our model’s prediction probability vector for all the URL samples and y is the vector of true label (0 for benign, and 1 for malicious)… For our final solution we select the best overall model, determined by largest area under the ROC” the output of the model is used to judge the “usefulness” of a candidate model for accurately predicted malicious samples. This corresponds to utilizing the predictor value to control data validation operations.) 
	Saxe does not explicitly teach, the TMLBCC also comprises a natural language identifier which selects a natural language model based at least in part on content read from the data buffer.  
Cumby when addressing an interactive system for text redaction using NER (named entity recognition), regular expressions, and a Naïve Bayes classifier teaches, the TMLBCC also comprises a natural language identifier which selects a natural language model based at least in part on content read from the data buffer.   ( based on the “natural language” documents  to be analyzed the Cumby system employs different natural language models. In one instance “For longer documents where the sensitive category is a known topic, such as documents about “Ford”, the Naive Bayes model with the bag-of-words features is an effective classifier. Thus we model PS(D, S) for a given doc/category pair as:” In other cases “Next we consider the sub-case where k-confusability is desired for some set of examples, without a corresponding set of utility categories… This procedure can be approximated by the simple greedy algorithm shown here” a different algorithm is selected based on the use case and the documents in the data buffer, or input buffer.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a compound redaction system to allow a user to interactively observe and respond to content deemed potentially prohibited by a system utilizing NER, regular expression detection, and a supervised learning system based on a naïve Bayes classifier as taught by Cumby to the disclosed invention of Saxe.
One of ordinary skill in the arts would have been motivated to make this modification in order to “a privacy framework for protecting sensitive information in text data, and presented an implementation designed to aid in redacting client information from enterprise business documents” (Conclusion Cumby) that is resistant to “both automated attackers and human subjects. The results show that we are able to preserve the utility of a text corpus while reducing disclosure risk of the sensitive concept” (Abstract Cumby)

Regarding Claim 5
	Saxe/Cumby teaches claim 1.
Further Saxe teaches, further comprising a gibberish generator, and wherein the TMLBCC embodies a rule produced from training with a nonempty training set that comprises gibberish generated by the gibberish generator and labeled as prohibited content. (Section 4.1 Labeling ¶01 “We label URL artifacts we used a voting approach, in which we assigned a label to the URL based on the score given by 59 anti-virus engines. If 5 or more of these engines assigned a “malicious” label to a URL we considered it malicious” The labeled training set for the URL artifacts is generated by the score given by the anti-virus engines. URLs correspond to gibberish.)

Regarding Claim 7
	Saxe/Cumby teaches claim 1.
	Further Cumby teaches, wherein the TMLBCC includes a naive Bayes classifier. (pg 6 left column ¶02 “For these experiments, we trained a Naive Bayes classifier for the 103 industry categories and another for the 12 sector categories using all 6440 documents”)
For the obviousness statement and motivation to combine Saxe/Cumby see the rejection of Claim 1.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Saxe/Cumby, and further in view of Britannica et al. “Cache Memory” from Britannica.com, hereinafter Britannica.


Regarding Claim 2
Saxe/Cumby teaches claim 1.
	Further Cumby teaches, a regular expression recognizer which is configured to, upon execution on the processor, recognize an instance of a regular expression in the content… and associate a regular-expression-based prohibition predictor value with at least a portion of the content, and wherein the overall prohibition predictor value is also based at least in part on the regular- expression-based prohibition predictor value. (pg 2 ¶02 “To identify and redact PII our system uses currently available statistical NLP tools such as…simple template based recognizers [regular expression] for sensitive numbers… CII and PII are used in an interactive fashion in which a document is analyzed to suggest sets of words to suppress or generalize… on several data sets” Redaction pg 3 bullet 2 “US Social Security Numbers - Template-based regular expression model.” “The front-end client application (shown in Fig. 2)” pg 3 ¶02 “A number of the top most sensitive CII and PII terms returned by our system have been highlighted” The PII component of the system uses regular expressions to recognize data to redact from an input string if it matches an expression such as a social security number. As shown in figure 2 a list of words matching the regular expression is presented to the user, whose presence represents an overall prediction value at least in part by the system.)
Saxe/Cumby does not explicitly teach, content from the data buffer
However Britannica when addressing issues related to performing operations using data teaches, content from the data buffer, (“Cache memory, also called Cache, a supplementary memory system that temporarily stores frequently used instructions and data… processing by the central processor of a computer” a computer system stores data, corresponding to content, in cache, a data buffer, for use in processing operations applicable to those operations claimed.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a cache memory buffer to aid in processing operations as taught by Britannica to the disclosed invention of Saxe/Cumby.
One of ordinary skill in the arts would have been motivated to make this modification in order to utilize “the smaller capacity of the cache reduces the time required to locate data within it and provide it to the computer for processing” (Britannica ¶01)
 
Regarding Claim 3
	Saxe/Cumby teaches claim 1.
	Further Cumby teaches, further comprising a named entity recognizer which is configured to, upon execution on the processor, recognize in the content… an entity belonging to a data category, and compare the data category of the recognized entity with an expected data category… and associate an entity-recognition- based prohibition predictor value with at least a portion of the content, and wherein the overall prohibition predictor value is also based at least in part on the entity-recognition-based prohibition predictor value. (pg 2 ¶02 “To identify and redact PII our system uses currently available statistical NLP tools such as the Stanford Named Entity recognizer…which is a conditional random field… CII and PII are used in an interactive fashion in which a document is analyzed to suggest sets of words to suppress or generalize… on several data sets [each selected from the data buffer]” Redaction pg 3 bullet 1 “Utilizes the state-of-the-art Stanford Named Entity Recognizer… which is a Conditional Random Field model trained to recognize people, organizations, and locations.” “The front-end client application (shown in Fig. 2)” pg 3 ¶02 “A number of the top most sensitive CII and PII terms returned by our system have been highlighted” similarly to the explanation of claim 2, the PII terms are recognized and presented to the user based on the named entity recognizer. The NER system is based on a conditional random field, wherein the probability value of an entity belonging to a category, such as a person or organization, is determined based on a conditional probability, a comparison, based on the expected category given the context)
	For the obviousness statement and motivation to combine Saxe/Cumby see the rejection of Claim 1.
Saxe/Cumby does not explicitly teach, content from the data buffer, expected category of the data buffer
However Britannica when addressing issues related to performing operations using data teaches, content from the data buffer; expected data category of the data buffer (“Cache memory, also called Cache, a supplementary memory system that temporarily stores frequently used instructions and data… processing by the central processor of a computer” a computer system stores data, corresponding to content, in cache, a data buffer, for use in processing operations applicable to those operations claimed. Further, the “expected category” also corresponds to data of a particular category stored in the cache) 
For the obviousness statement and motivation to combine Saxe/Cumby with Britannica see the rejection of Claim 2.



Regarding Claim 4
	Saxe/Cumby teaches claim 3.
Further Cumby teaches, further comprising a regular expression recognizer which is configured to, upon execution on the processor, recognize an instance of a regular expression in the content…, and associate a regular-expression-based prohibition predictor value with at least a portion of the content, and wherein the overall prohibition predictor value is also based at least in part on the regular- expression-based prohibition predictor value (pg 2 ¶02 “To identify and redact PII our system uses currently available statistical NLP tools such as…simple template based recognizers [regular expression] for sensitive numbers… CII and PII are used in an interactive fashion in which a document is analyzed to suggest sets of words to suppress or generalize… on several data sets” Redaction pg 3 bullet 2 “US Social Security Numbers - Template-based regular expression model.” “The front-end client application (shown in Fig. 2)” pg 3 ¶02 “A number of the top most sensitive CII and PII terms returned by our system have been highlighted” The PII component of the system uses regular expressions to recognize data to redact based on a regular expression model. To compare the data with a list to regular expressions, the list must have been retrieved from system memory. As shown in figure 2 a list of words matching the regular expression is presented to the user, whose presence represents an overall prediction value at least in part by the system)
For the obviousness statement and motivation to combine Saxe/Cumby see the rejection of Claim 1.
Saxe/Cumby does not explicitly teach, content from the data buffer, expected category of the data buffer
However Britannica when addressing issues related to performing operations using data teaches, content from the data buffer; expected data category of the data buffer (“Cache memory, also called Cache, a supplementary memory system that temporarily stores frequently used instructions and data… processing by the central processor of a computer” a computer system stores data, corresponding to content, in cache, a data buffer, for use in processing operations applicable to those operations claimed. Further, the “expected category” also corresponds to data of a particular category stored in the cache) 
For the obviousness statement and motivation to combine Saxe/Cumby with Britannica see the rejection of Claim 2.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saxe/Cumby, and further in view of Hayes et al. “First Links in the Markov Chain”, hereinafter Hayes.

Regarding claim 8
	Saxe/Cumby does not explicitly teach, a gibberish generator having a character table containing characters from a character set which have positions in the table relative to one another, the gibberish generator also having a move frequency table indicating relative frequencies of moves from a given position in the character table to another position in the character table
	However Hayes, when addressing the issue of linguistic analysis using markov chains for generating meaningful or meaningless text teaches, a gibberish generator (pg 96 image caption “Random text generated by a Markov chain has statistical properties matching those of Eugene Onegin (in the Johnson translation). In a kth-order random-text Markov model the states are sequences of k characters, and transitions are defined for all characters that can follow each of these sequences. The probabilities of the transitions are weighted according to frequency…. The first-order model, in which each character’s probability depends on a single preceding character, produces gibberish” the first order markov chain produces/generates gibberish. The Markov chain used here has states or k-characters, and transition probabilities weighted according to frequency.) having a character table containing characters from a character set which have positions in the table relative to one another, the gibberish generator also having a move frequency table indicating relative frequencies of moves from a given position in the character table to another position in the character table (pg 93 image and caption “A Markov chain describes a set of states and transitions between them…The probabilities can be arranged in a three-by-three matrix (center) 
    PNG
    media_image1.png
    280
    580
    media_image1.png
    Greyscale
” a markov chain can be represented at a composition of tables. Were the color of the cells corresponds to the states of the markov chain, and the numerical values corresponds to the relative frequencies of movement between different positions in the chain.)
Hayes to the disclosed invention of Saxe/Cumby.
One of ordinary skill in the arts would have been motivated to make this modification in order to augment the training data set used to train a machine learning model with natural language “that exploit the statistical structure of language to generate random text in the manner of a particular author.” So that the machine learning model is improved as it is able to detect natural language in additional to structured text like URL and file paths. (pg 96 The Drivel Generator Hayes)

	
Claim 6 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saxe/Cumby, and further in view of Nobata et al. “Abusive Language Detection in Online User Content”, hereinafter Nobata.

Regarding Claim 6
	Saxe/Cumby teaches claim 1.
Further Cumby teaches, and without the training set comprising n-grams of all words in set P labeled as prohibited content. (pg 3 Redaction system ¶03 “In addition to the novel redaction methods for CII which form the bulk of our work, the back-end services layer also processes the text to recognize several classes of PII as follows: Named Entity Recognizer trained to recognize people, organizations, and locations. … US Social Security Numbers - Template-based regular expression model.” Not all words in the set of words/strings labeled as prohibited are used in the training set. Social security numbers are prohibited, but these are not included in the training set.)
Saxe/Cumby does not explicitly teach, wherein the TMLBCC embodies a plurality of rules collectively produced using a nonempty set A of words labeled as allowed content plus n-grams of words in set A labeled as allowed content plus a nonempty set P of words in the training set labeled as prohibited content,
	Nobata when addressing issues related to training a machine learning based method teaches, wherein the TMLBCC embodies a plurality of rules collectively produced using a nonempty set A of words labeled as allowed content plus n-grams of words in set A labeled as allowed content plus a nonempty set P of words in the training set labeled as prohibited content, (Section 3.1 ¶01-02 “Data for our primary training models is sampled from comments posted on Yahoo!... articles are sent for review by Yahoo’s in-house trained raters… The breakdown of “Clean” and “Abusive” comments for both domains is shown in Table 1” Section 4.1 ¶01 “We employ character n-grams (from 3 to 5 characters, spaces included) and token unigrams and bigrams.” The data used that is used to train the model represents the embodied rules as a result of training. )
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a machine learning system trained with labeled words in addition to n-grams based on at least some of those words and consider additional features such as string capitalization as taught by Nobata to the disclosed invention of Saxe/Cumby.
One of ordinary skill in the arts would have been motivated to make this modification in order to augment the training data to use “character n-grams to model the types of conscious or (pg 4 section 4.1 Nobata) resulting in “a model trained with a single feature type as well as with all features combined. For both domains, combining all features yields the best performance” (pg 6 section 5.1 Nobata) thus the machine learning model is able “to detect hate speech on online user comments from two domains which outperforms a state-of the-art deep learning approach” (abstract Nobata) which improves the performance of the model by expanding the capability of the model to detect harmful information.

Regarding Claim 9
	Saxe/Cumby teaches claim 1.
	Saxe/Cumby does not explicitly teach, the TMLBCC embodies a rule which uses capitalization as a factor in generating the overall prohibition predictor value.
	Nobata teaches, the TMLBCC embodies a rule which uses capitalization as a factor in generating the overall prohibition predictor value. (Section 4.2 “To further handle the noisiness of data, we developed specialized features… These features include:…number of capitalized letters” at least one of the features of the prediction system includes capitalized letters.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a machine learning system trained with labeled words in addition to n-grams based on at least some of those words and consider additional features such as string capitalization as taught by Nobata to the disclosed invention of Saxe/Cumby.
One of ordinary skill in the arts would have been motivated to make this modification in order to augment the training data to use “character n-grams to model the types of conscious or unconscious bastardizations of offensive words” (pg 4 section 4.1 Nobata) resulting in “a model trained with a single feature type as well as with all features combined. For both domains, combining all features yields the best performance” (pg 6 section 5.1 Nobata) thus the machine learning model is able “to detect hate speech on online user comments from two domains which outperforms a state-of the-art deep learning approach” (abstract Nobata) which improves the performance of the model by expanding the capability of the model to detect harmful information.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saxe/Cumby, and further in view of Gudovskiy et al. “ShiftCNN: Generalized Low-Precision Architecture for Inference of Convolutional Neural Networks” hereinafter Gudovskiy.

Regarding Claim 10
	Saxe teaches claim 1.
	Further Saxe teaches, the TMLBCC is configured to perform the content characterization process without requiring any network transmission. (pg 5 Section 3 ¶01 “eXpose is built on the premise that applying a neural network directly to the raw input of short character strings provides better classification accuracy than previous approaches that rely on hand-designed features…. Our network was implemented in Python 2.7 using Keras v1.1” the neural network described characterizes content strings. The network is than implemented in python, which does not require transmission over a network, i.e. the characterization can be performed locally.)
	Gudovskiy when addressing issues related to binarizing a neural network teaches, wherein the TMLBCC includes a binarized model file (pg 3 section 4 “we approximate W by a low-precision weight tensor Wˆ using hardware-efficient non-uniform quantization method… Note that for N = 1, can be simplified to binary quantized…model” Section 6.1 ¶ 01 “A script to convert baseline floating-point model into ShiftCNN without retraining is publicly available” a floating-point convolutional model can be converted into ShiftCNN, as described ShiftCNN can be configured into a binary quantized model. The result of the script is a .caffemodel)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a means for converting a neural network model into a binarized version of the model as taught by Gudovskiy to the disclosed invention of Saxe.
One of ordinary skill in the arts would have been motivated to make this modification in order to “ShiftCNN substantially reduces computational cost of convolutional layers by precomputing convolution terms. Such an optimization can be applied to any CNN architecture with a relatively small codebook of weights and allows to decrease the number of product operations by at least two orders of magnitude… Extensive evaluation on ImageNet shows… that power consumption of convolutional layers is reduced by a factor of 4 compared to conventional 8-bit fixed-point architectures.” (Abstract Gudovskiy)


Claims 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cumby et al. “A Machine Learning Based System for Semi-Automatically Redacting Documents”, hereinafter Cumby., and further in view of Britannica et al. “Cache Memory” from Britannica.com, hereinafter Britannica.

Regarding Claim 11
	Cumby teaches, A content characterization process for data validation in a computing system, the content characterization process comprising:  (abstract “We describe our redaction framework, algorithms, as well as a prototype tool built in to Microsoft Word that allows enterprise users to redact documents” a system for redacting documents amounts to a data validation content characterization system.) a suspect content identifier that identifies suspect content in the data…the suspect content including frivolous content,  the suspected content flagged as frivolous at least by reason of mismatched data categories; ( pg 3 Redacting CII with Inference blocking “We have a set D of documents, where each d ∈ D can be associated with a sensitive category s ∈ S. In addition each document can be associated with a finite subset of non-sensitive utility categories Ud ⊂ U… Generally s and Ud are not independent given d.” the set of possible categories or expected data categories is known before inference. Pg 5 ¶002 “Our basic procedure for redacting text documents to ensure k-confusability for sensitive categories is to develop a linear program we call K-REDACTOR… creating a kconfusable example xˆ = Redact(x) that is still recognizable as belonging to the utility class u. … 
    PNG
    media_image2.png
    158
    562
    media_image2.png
    Greyscale
the text flagged as suspect by the backend system is dependent on the category of the words in the document. Based on belonging to sensitive categories (“matching”) and to some degree not belonging to the true utility category (“mismatch”). ) comprising: receiving, by a content characterizer, data …of an input interface of the computing system; generating, by the content characterizer based on at least one content characterization rule, …and 7linking, by the content characterizer, the suspect content identifier and a prohibition predictor value to the data from the data buffer before the input interface has made the data … available to a content consumer thereby controlling a data validation operation of the computing system.   (pg 3 right column ¶02 “In the screenshots pictured below in Fig. 2, we show the prototype implementation that has been deployed within Accenture, where a user is attempting to redact the document” a particular document, from the collection of documents stored in memory fetched from memory using the data buffer, is loaded into the GUI, or input interface, of the content characterizer depicted in Figure 2. The backend processes the document to identify suspect content, including frivolous content that a user may want to redact. An importance value is displayed to the user related to the prohibition predictor value determined by the back-end, and is made available to the user. The backend system aids in the controlling/guidance of the data validation process.)
	Cumby does not explicitly teach, data in a data buffer
However, Britannica teaches when addressing issues related to performing operations using data teaches, data in a data buffer, (“Cache memory, also called Cache, a supplementary memory system that temporarily stores frequently used instructions and data… processing by the central processor of a computer” a computer system stores data, corresponding to content, in cache, a data buffer, for use in processing operations applicable to those operations claimed.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a cache memory buffer to aid in processing operations as taught by Britannica to the disclosed invention of Cumby.
One of ordinary skill in the arts would have been motivated to make this modification in order to utilize “the smaller capacity of the cache reduces the time required to locate data within it and provide it to the computer for processing” (Britannica ¶01)

Regarding Claim 12
	Cumby/Britannica teaches claim 11
	Further Cumby teaches, wherein the process comprises using regular expression definitions to identify frivolous content that includes words or phrases designated in the content characterizer as profane. (pg 2 ¶02 “To identify and redact PII our system uses currently available statistical NLP tools such as…simple template based recognizers [regular expression] for sensitive numbers… CII and PII are used in an interactive fashion in which a document is analyzed to suggest sets of words to suppress or generalize… on several data sets” Redaction pg 3 bullet 2 “US Social Security Numbers - Template-based regular expression model.” “The front-end client application (shown in Fig. 2)” pg 3 ¶02 “A number of the top most sensitive CII and PII terms returned by our system have been highlighted” The PII component of the system uses regular expressions to recognize data to redact. As shown in figure 2 a list of words matching the regular expression is presented to the user. The regular expression may include data such a social security numbers, which in the context of anonymizing data is considered profane or undesirable given that the string in question is not part of a permitted list.)

Regarding Claim 13
	Cumby/Britannica teaches claim 11
	Further Cumby teaches, wherein the process comprises identifying gibberish as frivolous content. (pg 2 ¶02 “To identify and redact PII our system uses currently available statistical NLP tools such as…simple template based recognizers [regular expression] for sensitive numbers… CII and PII are used in an interactive fashion in which a document is analyzed to suggest sets of words to suppress or generalize… on several data sets” Redaction pg 3 bullet 2 “US Social Security Numbers - Template-based regular expression model.” “The front-end client application (shown in Fig. 2)” pg 3 ¶02 “A number of the top most sensitive CII and PII terms returned by our system have been highlighted” In the context of document anonymization social security numbers are considered gibberish and frivolous to the application. The numbers themselves would not have any particular meaning, therefore gibberish, as they would not be part of dictionary relevant to the document.)



Regarding Claim 14
	Cumby/Britannica teaches claim 11
	Further Cumby teaches, wherein the process comprises using a trained machine learning based content characterizer (TMLBCC) to identify frivolous content. (pg 2 ¶01 “To deal with the problem of the CII present in a document, our system casts redaction as new type of problem we call Text Inference Blocking, in which we use machine learning to train a classifier to recognize the sensitive client identity [frivolous content] given the text of a document,”)

Regarding Claim 15
	Cumby/Britannica teaches claim 11.
	Further Cumby teaches, wherein the process comprises using named entity recognition to identify frivolous content. (pg 2 ¶02 “To identify and redact PII our system uses currently available statistical NLP tools such as the Stanford Named Entity recognizer… CII and PII are used in an interactive fashion in which a document is analyzed to suggest sets of words to suppress or generalize… on several data sets” Redaction pg 3 bullet 1 “Utilizes the state-of-the-art Stanford Named Entity Recognizer… which is a Conditional Random Field model trained to recognize people, organizations, and locations. [frivolous content]” “The front-end client application (shown in Fig. 2)” pg 3 ¶02 “A number of the top most sensitive CII and PII terms returned by our system have been highlighted” )



Regarding Claim 16
	Cumby/Britannica teaches claim 11.
	Further Cumby teaches, wherein the process comprises using regular expression definitions to identify frivolous content, (pg 2 ¶02 “To identify and redact PII our system uses currently available statistical NLP tools such as…simple template based recognizers [regular expression] for sensitive numbers) and then using a trained machine learning based content characterizer (TMLBCC) to identify additional frivolous content or as a basis to change a prohibition predictor value ( pg 4 Inference Blocking Algorithms “Here our intuition is that for each document, we can use generative models (Naive Bayes in this case) to identify the features present in a given document instance that imply the sensitive category” pg 6 ¶02 “For these experiments, we trained a Naive Bayes classifier for the 103 industry categories and another for the 12 sector categories using all 6440 documents. These classifiers are used to model the likelihoods for the inference blocking procedure shown earlier” here the content characterizer is a naïve bayes model. That identifies frivolous information.) and then using named entity recognition to identify additional frivolous content or as a basis to change a (pg 3 Redaction System “Named Entity Recognizer - Utilizes the state-of-the-art Stanford Named Entity Recognizer which is a Conditional Random Field
model trained to recognize people, organizations, and locations.” The NER identifies additional values that fall under the categories of people, organizations, and locations corresponding to frivolous information, as it is information used to identify entities.)



Regarding Claim 17
	Cumby/Britannica teaches claim 11.
	Further Cumby teaches, wherein usage of the process identifies frivolous content in data which represents contact information for a person or entity. (pg 2-3 Personally Identifying Information (PII) “This includes any person names, location names, social security numbers, phone numbers [contact information], credit card numbers, etc” the frivolous information that the system tries to identify includes PII information which includes phone numbers, corresponding to contact information.)

Regarding Claim 18
	Cumby teaches, A content characterizer creation process, comprising: obtaining a machine learning model;  training the machine learning model to embody therein at least one content characterization rule to identify frivolous [data] of a computing system, the training including supervised machine learning… (pg 6 “For these experiments, we trained a Naive Bayes classifier for the 103 industry categories and another for the 12 sector categories using all 6440 documents. These classifiers are used to model the likelihoods for the inference blocking procedure shown earlier” pg 3 right column ¶02 “In the screenshots pictured below in Fig. 2, we show the prototype implementation that has been deployed within Accenture, where a user is attempting to redact the document” the model is trained with a Naïve Bayes classifier, a type of supervised learning. The GUI shown in the figure lists strings identified as frivolous, words that are not listed are therefore not frivolous or allowed.) based at least in part on training set data which is gibberish and is labeled as prohibited; based at least in part on training set data which is labeled as allowed. (Pg 5 Experiments & Results ¶02 “Due to restrictions on sharing that data set and hence the inability of other researchers to replicate our results, we also experiment with the well known Industry-Sector data set” Industry-Sector Experiments ¶01 “For the Industry-Sector dataset we treat the leaf level of the hierarchy (industries) as the set of sensitive categories [prohibited] that we would like to obscure, and the sector level as the set of utility categories that should be preserved [ allowed]”) and training the machine learning model to generate a machine-learning-based prohibition predictor value utilizable to control a data validation operation to identify frivolous content through supervised machine learning (pg 6 “For these experiments, we trained a Naive Bayes classifier” (pg 3 right column ¶02 “In the screenshots pictured below in Fig. 2, we show the prototype implementation that has been deployed within Accenture, where a user is attempting to redact the document” a particular document, from the collection of documents stored in memory fetched from memory using the data buffer, is loaded into the GUI, or input interface, of the content characterizer depicted in Figure 2. The backend processes, the machine learning model, identifies suspect content, including frivolous content that a user may want to redact. An importance value, or prohibition predictor value, is displayed to the user. The backend system aids in the controlling/guidance of the data validation process.)
	Cumby does not explicitly teach, data content within a data buffer
	However Britannica when addressing issues related to performing operations using data teaches, data content within a data buffer (“Cache memory, also called Cache, a supplementary memory system that temporarily stores frequently used instructions and data… processing by the central processor of a computer” a computer system stores data, corresponding to content, in cache, a data buffer, for use in processing operations applicable to those operations claimed.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a cache memory buffer to aid in processing operations as taught by Britannica to the disclosed invention of Cumby.
One of ordinary skill in the arts would have been motivated to make this modification in order to utilize “the smaller capacity of the cache reduces the time required to locate data within it and provide it to the computer for processing” (Britannica ¶01)

Regarding Claim 20
Cumby/Britannica teaches claim 18.
	Further Cumby teaches, wherein the process further comprises configuring a content characterizer which uses the trained machine learning model to discard or nullify content that is identified by the content characterizer as being more likely than a determined threshold probability to be frivolous content. (pg 6 “For these experiments, we trained a Naive Bayes classifier for the 103 industry categories and another for the 12 sector categories using all 6440 documents. These classifiers are used to model the likelihoods for the inference blocking procedure shown earlier” pg 3 right column ¶02 “In the screenshots pictured below in Fig. 2, we show the prototype implementation that has been deployed within Accenture, where a user is attempting to redact the document” As shown in Figure 2, the trained model is used to inform a user of strings to be redacted or nullified based on being above a highlight threshold. The importance value being determined by the machine learning model.)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cumby/Britannica, and further in view of Nobata et al. “Abusive Language Detection in Online User Content”, hereinafter Nobata.

Regarding Claim 19
	Cumby/Britannica teaches claim 18.
Further Cumby teaches, training the machine learning model without using n-grams which are substrings of prohibited input (pg 3 Redaction system ¶03 “In addition to the novel redaction methods for CII which form the bulk of our work, the back-end services layer also processes the text to recognize several classes of PII as follows: Named Entity Recognizer trained to recognize people, organizations, and locations. … US Social Security Numbers - Template-based regular expression model.” The prohibited input includes strings such as social security numbers which are not identified by the training set, nor are they represented in the training set using n-grams.
Nobata teaches, wherein the process comprises training the machine learning model using n-grams which are substrings of allowed input and labeled as allowed; and training the machine learning model using complete words which are labeled as allowed. (Section 3.1 ¶01-02 “Data for our primary training models is sampled from comments posted on Yahoo!... articles are sent for review by Yahoo’s in-house trained raters… The breakdown of “Clean” and “Abusive” comments for both domains is shown in Table 1” Section 4.1 ¶01 “We employ character n-grams (from 3 to 5 characters, spaces included) and token unigrams and bigrams.” The data used that is used to train the model represents the embodied rules as a result of training. )
 It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a machine learning system trained with labeled words in addition to n-grams based on at least some of those words and consider additional features such as string capitalization as taught by Nobata to the disclosed invention of Saxe.
One of ordinary skill in the arts would have been motivated to make this modification in order to augment the training data to use “character n-grams to model the types of conscious or unconscious bastardizations of offensive words” (pg 4 section 4.1 Nobata) resulting in “a model trained with a single feature type as well as with all features combined. For both domains, combining all features yields the best performance” (pg 6 section 5.1 Nobata) thus the machine learning model is able “to detect hate speech on online user comments from two domains which outperforms a state-of the-art deep learning approach” (abstract Nobata) which improves the performance of the model by expanding the capability of the model to detect harmful information.

Conclusion
Prior art
Martens et al “Toxicity detection in multiplayer online games” discussed a neural network system for detecting toxic language in video games. Specifically utilizing NER, regular expressions and capitalization as factors.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.R.G./Examiner, Art Unit 2122                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145